        Case 2:18-cv-00284-CMR Document 81-3 Filed 02/21/19 Page 1 of 1




                               CERTIFICATE OF SERVICE



        I hereby certify that on February 21, 2019, I caused (i) Defendant Lupin
Pharmaceuticals, Inc.’s Motion to Dismiss Kroger Plaintiffs’ and Humana, Inc.’s
Overarching Conspiracy Claims; (ii) Defendant Lupin Pharmaceuticals, Inc.’s
Memorandum of Law in Support of its Motion to Dismiss Kroger Plaintiffs’ and Humana,
Inc.’s Overarching Conspiracy Claims; and (iii) The [Proposed] Order to be filed
electronically using the CM/ECF system, which will serve notification of such filing to the email
addresses of all counsel of record in this action.



                                                 By: /s/ Leiv Blad
